                                           Case 3:21-cv-03108-JCS Document 9 Filed 05/24/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         GEORGE JARVIS AUSTIN,
                                   7                                                        Case No. 21-cv-03108-JCS
                                                        Plaintiff,
                                   8
                                                 v.                                         ORDER TO SHOW CAUSE
                                   9
                                         UNITED STATES POSTAL SERVICE,
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff filed an application to proceed in forma pauperis that did not include complete

                                  14   information, making it impossible for the Court to determine whether he is indigent. The Court

                                  15   Ordered Plaintiff to provide additional information by May 21, 2021. See Docket No. 4. The

                                  16   deadline has now passed and Plaintiff has not supplied the requested information. In addition,

                                  17   although Plaintiff made a payment to the Clerk’s Office of $100, the full filing fee is $402.

                                  18   Because Plaintiff has declined consent to magistrate judge jurisdiction, the undersigned intends to

                                  19   reassign this case to a district judge with a report and recommendation addressing whether this

                                  20   case should be permitted to go forward. Plaintiff is therefore ORDERED TO SHOW CAUSE

                                  21   why this case should not be dismissed because Plaintiff has neither paid the full filing fee nor

                                  22   supplied the additional information requested by the Court to support his application to proceed in

                                  23   forma pauperis. Plaintiff may file a response no later than June 4, 2021.

                                  24          IT IS SO ORDERED.

                                  25   Dated: May 24, 2021

                                  26                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  27                                                    Chief Magistrate Judge
                                  28
